Judgment of Supreme Court, New York County (Jerome Hornblass, J.), rendered February 15, 1989, which convicted the defendant, after a jury trial, of robbery in the first degree and sentenced him, as a predicate violent felony offender, to an indeterminate term of 7 to 14 years in prison, unanimously reversed, on the law and the facts and as a matter of discretion, and the case is remanded for a new trial.
Defendant’s conviction is reversed for the reasons stated in the memorandum decision in the appeal of defendant’s codefendant Jerome Dudley (see, People v Dudley, 167 AD2d 317; People v Varona, 167 AD2d 322). Defendant’s argument that the testimony of the complaining witnesses was insufficient to establish any more than his mere presence at the scene of the crime has been reviewed and found to be without merit. The showup identification herein was proper under the circumstances as it was conducted near the scene of the crime within 8 to 10 minutes of its occurrence (People v Riley, 70 NY2d 523, 529). The remaining arguments put forth by the defendant have been previously rejected by this court (see, People v Dudley, supra; People v Varona, supra). Concur—Kupferman, J. P., Sullivan, Ross, Ellerin and Rubin, JJ.